Citation Nr: 0825402	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of status 
post stillborn birth.

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for right lower 
extremity numbness.  

4.  Entitlement to service connection for a left hip 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 2000 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).

The issues of service connection for a low back disorder, for 
right lower extremity numbness, and a left hip disorder are 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if furtrher 
action is required on her part.

FINDING OF FACT

In a January 2008 statement in support of claim, the veteran 
indicated that she wished to withdraw her claim for still 
birth residuals.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran, as 
it relates to the issue of entitlement to service connection 
for residuals of status post stillborn birth, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Residuals of Status Post Stillborn Birth

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The veteran, through a January 2008 statement in support of 
claim, withdrew her appeal as to the issue of entitlement to 
service connection for residuals of status post stillborn 
birth.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration. Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to service 
connection for residuals of status post stillborn birth, is 
dismissed.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

While a portion of the veteran's service medical records are 
reportedly missing despite numerous attempts to obtain them, 
the veteran, in December 2004, did forward a service medical 
record dated in April 2003, revealing that she had had low 
back pain for approximately six months as well as numbness in 
the low back region.  She was also noted to have a leg length 
discrepancy.  

While the veteran was afforded a VA examination in September 
2004, the examiner did not have the claim folder available 
for review and did not render an opinion as to the etiology 
of any current low back or left hip disorder or right lower 
extremity numbness.  That absence of such opinions was 
understandable given that the examiner did not find low back, 
or hip pathology or leg numbness.

Service department records show, however, that in September 
2006, the veteran was found to be experiencing pain in a 
sacroiliac joint.  She was also granted service connection 
for a right hip disability.

The veteran reports of a continuity of symptomatology, 
tougher with the evidence of low back disability in service 
and the grant of service connection for a disability that 
could be associated with right lower extremity numbness, meet 
the low threshold for getting a VA examination and medical 
opinion.  This duty is heightened because of the missing 
service medical records.  Comer v. Nicholson, 19 Vet App 215 
(2005).

Based upon the above, the veteran should be afforded an 
additional VA examination, with the examiner being requested 
to render an opinion as to the etiology of any low back or 
left hip disorder or any right lower extremity numbness and 
whether it is related to her period of service or her 
service-connected right hip disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any low back or left hip 
disorder and any right lower extremity 
numbness.  All indicated tests and 
studies should be performed.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
answer the following questions:  

a) Does the veteran have any current low 
back or left hip disability or a 
disability causing right lower extremity 
numbness? 

b) If so, is it at least as likely as not 
(50 percent probability or greater) that 
any such current disability had its onset 
in service or is otherwise the result of 
a disuse or injury in service?  If not, 
is it at least as likely as not that the 
veteran's service-connected right hip 
disability caused or aggravated 
(permanently worsened) any low back or 
left hip disorder or any right lower 
extremity numbness?

The examiner should provide rationales 
for these opinions.

The veteran is advised that this 
examinations is needed to adjudicate her 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of her claims. 
38 C.F.R. § 3.655 (2007).

2.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


